Citation Nr: 1107115	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  04-40 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1953.

The Board of Veteran's Appeals (Board) previously denied this 
appeal in a September 2008 decision.  By Order dated in September 
2009, the United States Court of Appeals for Veterans Claims 
(Court) partially vacated that decision, and remanded the appeal 
to the Board in accordance with a Joint Motion for Remand, filed 
by the parties in the case.

Consistent with the Joint Motion, the Board remanded the case in 
July 2010 for further development.  Such development having been 
completed, the appeal has been returned to the Board for further 
review.  The case has been advanced on the Board's docket.  


FINDINGS OF FACT

No nexus between the Veteran's active duty and his currently-
shown left knee disorder has been demonstrated.


CONCLUSION OF LAW

Service connection for a left knee disorder is not warranted.  38 
U.S.C.A. 
§§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The Court 
has held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by an April 2003 
letter.  In addition, following the letter, the September 2004 
statement of the case and February 2008 and December 2010 
supplemental statements of the case were issued, each of which 
provided the Veteran with additional time to submit more 
evidence.

Also, to whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  As will be discussed in 
the following decision, the Board is denying the Veteran's 
service connection claim.  As such, no rating or effective date 
will be assigned.

Also, the Board finds that the duty to assist provisions of the 
VCAA have been met in this case.  The Veteran has undergone 
multiple pertinent VA examinations, most recently in July 2010 
pursuant to the Board's remand.  All relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes that 
the claims file does not include all of the service treatment 
records.  (It includes only the report of the examination 
conducted at the time of the Veteran's service discharge.)  The 
record reveals that the RO made multiple attempts to obtain these 
records.  In a June 2007 letter, the RO notified the Veteran that 
they were unable to locate his service treatment records, and he 
was asked to provide any such records that he had in his 
possession.  He did not respond.  In August 2007, VA issued a 
"Formal Finding on the Unavailability of Service Medical 
Records."  Thus, the Board finds that further attempts to obtain 
these records would be futile.

Accordingly, the Board concludes that VA has satisfied its duties 
to notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent within one year of the Veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the Veteran's period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Veteran attributes his currently-shown left knee disorder to 
service.  Specifically, he contends that he injured his knee when 
he fell while transporting ammunition up a hill during combat.  
He has stated that did not seek medical attention for this 
injury, and that he improved after a few days.  

Initially, the Board notes that the available service records 
reflect that the Veteran served with Company L of the 5th Cavalry 
Regiment in Korea, for which he received the Combat Infantryman's 
Badge.  As such, the Board finds that the Veteran engaged in 
combat, and that his assertion that he fell and injured his knee 
while transporting ammunition is credible and consistent with his 
military service.  See 38 U.S.C.A. § 1154(b).  

In this regard, the Board notes that a combat Veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  See id; see also Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Importantly, the 
provisions of 38 U.S.C.A. § 1154(b) do not establish service 
connection for a combat Veteran, rather, it aids the Veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

Although the evidence establishes the Veteran sustained an injury 
to his left knee in service, it seems clear he was not bothered 
by the knee at the time of his separation from service in 1953, 
as the report of the examination conducted at that time makes no 
references to the knee, but does note a painful hip.  

The earliest evidence of record describing a left knee condition 
is a January 2003 private medical report indicating swelling and 
pain in the left knee, with no mention of a service era injury.  
Physical examination revealed some pretibial edema, crepitus, and 
patellar pain.  The diagnosis was osteoarthritis of the knee.

Following his March 2003 claim for benefits, the Veteran 
underwent a VA joints examination in May 2003.  He described the 
in-service knee injury and reported that, overall, his knee did 
not bother him until "just a few years ago."  Upon physical and 
X-ray examination, the diagnosis was degenerative joint disease 
of the left knee, and an old injury by history.  The examiner did 
not provide an opinion as to whether the current left knee 
disability was related to the in-service injury.

In order to obtain an opinion regarding the etiology of the 
Veteran's current left knee disorder, and consistent with the 
Board's July 2010 remand, the Veteran underwent another VA 
examination in September 2010.  Upon interview and clinical and 
X-ray evaluation of the Veteran, and review of the pertinent 
history, including the claims file, the examiner provided a 
diagnosis of degenerative joint disease of the left knee with no 
functional limitation.  With respect to the etiology of this 
condition, the examiner opined that it is less likely than not 
that the Veteran's degenerative joint disease of the left knee is 
causally related to the reported in-service injury, and 
attributed the disorder to natural aging.
In the instant case, while the evidence reflects that the Veteran 
has a current left knee disorder, and that he sustained a left 
knee injury during service, there is no competent evidence that 
links the current left knee disorder to service, including his 
left knee injury therein.  The Veteran acknowledges not seeking 
treatment for the injury at the time; that it improved shortly 
thereafter; and that there were no knee symptoms for decades 
("until just a few years ago").  The Veteran's separation 
examination report bears out this early history.  The Veteran 
obviously reported what his complaints were at the time, since 
that report reflects the presence of a painful right hip.  
However, no mention is made of knee complaints.  Clearly, then, a 
chronic knee disorder did not have its onset in service.  There 
is also no medical evidence to suggest the Veteran's current 
degenerative joint disease of the left knee is related to 
service, including the left knee injury, with the September 2010 
VA examiner specifically rejecting any such relationship.  And 
although the Veteran may sincerely believe that his current 
degenerative arthritis of the left knee is the result of his in-
service injury, he does not possess the medical training 
necessary to render an opinion as to the etiology of this 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494.  In view 
of these facts, the Board finds that the greater weight of the 
evidence is against the claim.  Accordingly, the benefit of the 
doubt rule is not applicable, and the appeal is denied.

ORDER

Service connection for a left knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


